 8:18-cv-00131-RGK-PRSE Doc # 88 Filed: 07/20/20 Page 1 of 1 - Page ID # 4972




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JOSEPH JUAN BUTTERCASE,

                    Petitioner,                            8:18CV131

       vs.
                                                            ORDER
SCOTT R. FRAKES, Director, Nebraska
Department of Correctional Services;

                    Respondent.


      IT IS ORDERED that counsel for the Petitioner shall no later than July 30,
2020, advise the court and Respondent whether the claims previously set forth
remain the claims to be litigated or whether there are additional claims and, if so,
what those claims are.

      Dated this 20th day of July, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
